
	

113 SRES 373 ATS: Recognizing the importance of biosecurity and agro-defense in the United States.
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 373
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Mr. Roberts (for himself, Mr. Moran, Mr. Blunt, and Mrs. McCaskill) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the importance of biosecurity and agro-defense in the United States.
	
	
		Whereas following the September 11, 2001 terrorist attacks, the United States increased its efforts
			 to combat the threat of global terrorism;Whereas the September 11th attacks illustrated the vulnerability of the food supply and agriculture
			 economy of the United States;Whereas in 2002, Congress created the Department of Homeland Security to improve the Government's
			 ability to
			 respond to threats facing the United States;Whereas the Department of Homeland Security, in partnership with the Department of Agriculture, was
			 quick to recognize the threat posed by agroterrorism;Whereas on January 30, 2004, President George W. Bush issued a Homeland Security Presidential
			 Directive
			 entitled Defense of United States Agriculture and Food;Whereas the Commission on the Prevention of Weapons of Mass Destruction Proliferation and Terrorism
			 stated in a 2008 report that bioterrorism was a more likely threat to the
			 United States than nuclear terrorism, and higher priority should therefore
			 be given to efforts to combat bioterrorism;Whereas the threat of a terrorist attack on the United States persists, and continued vigilance is
			 necessary; andWhereas construction of the National Bio and Agro-Defense Facility began on May 28, 2013: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate that—
			(1)as the United States combats terrorism in all forms and around the world, the
			 safety, security, and health of our livestock and agriculture commodities
			 must not be forgotten;(2)research and investment in biosecurity and agro-defense should be supported by Congress;(3)providing the resources, both intellectually and materially, for the advancement of vaccines and
			 cures for deadly pathogens and emerging zoonotic diseases is
			 an integral part of homeland defense;(4)without the tools necessary to protect the people, agriculture economy, and food supply of the
			 United States, this Nation remains vulnerable to attack;(5)the world depends on the agriculture of the United States;(6)the world depends on the leadership of the United States in science and technology;(7)the United States must remain a leader in the fight against bioterrorism; and(8)biosecurity and a strong agro-defense system are achievable goals for the United States in the
			 global war on
			 terrorism.
			
